929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert BLAGMOND, Plaintiff-Appellant,v.George P. MURPHY, Mayor, City Hall, Easton, MD, Herbert L.Andrew, President, 3rd, City Hall, Blenda Arnistead,Manager, Talbot County Courthouse, Robert W. Gurlock,Sheriff, Sheriff's Department, all of the defendants,individually and in the official capacity of their dutyunder the color of law and the State, Defendants-Appellees.
No. 91-7256.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-87-3170)
Robert Blagmond, appellant pro se.
Ronald Sheldon Landsman, Baltimore, Md., James Matthew Slay, Jr., Henry, Hairston & Price, Easton, Md., Michael Sumner Levin, Dirska & Levin, Columbia, Md., John Joseph Curran, Jr., Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Blagmond appeals from the district court's order denying his request for an extension of time to file his notice of appeal.  Because he filed his request more than 60 days after entry of the judgment which he wished to appeal, neither this Court nor the district court may grant an extension of time for filing his notice of appeal.  Lack of notice of entry of judgment in a civil case does not affect the time to appeal or authorize a court to excuse a party for failure to appeal within the permissible filing period.  Fed.R.Civ.P. 77(d);  Fed.R.Civ.P. 4(a);  Ali v. Lyles, 769 F.2d 204 (4th Cir.1985).  Therefore, we affirm on the reasoning of the district court.  Blagmond v. Murphy, CA-87-3170 (D.Md. Dec. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.